DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed March 21, 2022.
Claims 1, 10 and 12 have been amended.  Claims 1-8, 10-19, 21 and 22 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.

Applicant argues the references do not disclose the amended limitation.  Examiner disagrees.  With respect to contacting the client to resolve outstanding affinities, paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing.  With respect to pausing, paragraph [0074] of Allen-2 discloses during an established connection, so that it can control (e.g., maintain, modify, stop or reconnect) its connection in accordance with any outstanding affinities with one or more of the servers.  Paragraph [0045] of Allen-2 discloses the client device 230 can therefore control a single connection in accordance with any outstanding affinities (recorded in the affinity storage unit 232) without necessarily needing to terminate an existing connection. The client may also be able to modify an existing connection at an appropriate time which takes into the availability of a processing region.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended independent claims recite pausing a connection.  Examiner was unable to find support for this in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0149879 to Allen et al. (hereinafter “Allen”) and further in view of US Pub. No. 2016/0182616 to Allen et al. (hereinafter “Allen-2”).

As to Claim 1, Allen discloses a computer-implemented method for resolving an outstanding affinity between a server cluster member and its clients, the method comprising: 
responsive to a server restarting following a failure of a network connection or a failure of the server, determining, by a cluster identification component, an indication of being the server cluster member (Paragraph [0053] of Allen discloses the first server may be connected 401 to the client and may carry out 402 units of work. The connection may then fail 403. This failure may be due to a failure of the first server or its connection.  Paragraph [0027] of Allen discloses where server-A 121 requests 140 a cluster reconnect with client-A 110 during the connection establishment process, such that an existing connection 138 (such as that with server-B 122) can be cleanly terminated, and work switched to the restarting server-A 121.  Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing);  
responsive to being the member of the server cluster, scanning log records, by an affinity analysis component, to identify each client connected to the server when the server or the connection failure is detected, wherein each log record represents an affinity between the server and a corresponding client (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing); 
responsive to identifying the outstanding affinity between the server and each client, communicating, by a reconnection component, an affinity resolution reconnection request for reestablishing a connection between each client and the server, wherein the resolution reconnection request includes an identifier of the cluster membership of a server, and an identifier of outstanding transactions between each client and server (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing); 
the client accepting the connection from the server only if it comprises the affinity resolution reconnection request while having an active connection with a second server, [wherein the client pauses the active connection] (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing); 
upon establishing the affinity resolution connection, resynchronizing between the server and each client (Paragraph [0038] of Allen discloses the outstanding units-of-work of server-A 121 are resynchronized 215 with the resource manager of the client 110 and any queued requests to the server cluster 120 are sent 216 over the new connection to server-A 121 and carried out 217 at server-A 121); and 
in response to completing the resynchronizing, the server removing the corresponding log record from the local server, and [terminating the corresponding client connection] (Paragraph [0038] of Allen discloses the outstanding units-of-work of server-A 121 are resynchronized 215 with the resource manager of the client 110 and any queued requests to the server cluster 120 are sent 216 over the new connection to server-A 121 and carried out 217 at server-A 121).
	Allen does not explicitly disclose wherein the client pauses the active connection and terminating the corresponding client connection.
	However, Allen-2 discloses this.  Paragraph [0029] of Allen-2 discloses it is conceivable that a client device 130 may lose contact with more than one server 110 of the cluster 100, leaving sets of affinities with multiple servers 110 that need resolution. The embodiment of FIG. 1 enables a client device 130 to inquire as to the status of multiple servers 110 in the cluster 100, using only a single query. In this way, the client device 130 can resolve multiple sets of affinities one at a time as servers 110 become available.  Paragraph [0074] of Allen-2 discloses during an established connection, so that it can control (e.g., maintain, modify, stop or reconnect) its connection in accordance with any outstanding affinities with one or more of the servers.  Paragraph [0045] of Allen-2 discloses The client device 230 can therefore control a single connection in accordance with any outstanding affinities (recorded in the affinity storage unit 232) without necessarily needing to terminate an existing connection. The client may also be able to modify an existing connection at an appropriate time which takes into the availability of a processing region.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine reconnection system as disclosed by Allen, with terminating the connection as disclosed by Allen-2.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Allen and Allen-2 are directed toward reconnection systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Allen-Allen-2 discloses the method of claim 1, wherein identifying the outstanding affinity between the first server and the client comprises: analyzing a transaction log of the first server to identify one or more outstanding transactions between the client and first server (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing.  Column 12 lines 50-65 of Chatterjee disclose the primary server 106A will then generate an exception table with the buckets that are available in the journal. This log will be added to the saved exception table to make a consolidated exception table in the primary server 106A).

As to Claim 3, Allen-Allen-2 discloses the method of claim 1, wherein the reconnection component is a component of the client and is a component of each member server of the cluster, and wherein a server side component is invoked automatically upon server restart to determine cluster membership. (Paragraph [0034] of Allen discloses server-A 121 sends a reconnect request 208 to the client 110 specifying a cluster reconnect flag. The cluster reconnect flag is used to indicate that this is a reconnection for a previously established connection from client to server. It also indicates that it is for a server in a specific (named) cluster).

As to Claim 4, Allen-Allen-2 discloses the method of claim 1, wherein the reconnection component, the affinity analysis component, and the reconnection component are included in a system that is external to the cluster and does not share membership with the cluster (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing.  Paragraph [0006] of Allen discloses a third solution uses a third party management point which can be used to monitor the state of systems and notify HA cluster clients when servers in the HA cluster are available).

As to Claim 5, Allen-Allen-2 discloses the method of claim 4, wherein the reconnection request further comprises at least one of: an identifier of the server cluster to which the first server belongs (Paragraph [0034] of Allen discloses server-A 121 sends a reconnect request 208 to the client 110 specifying a cluster reconnect flag. The cluster reconnect flag is used to indicate that this is a reconnection for a previously established connection from client to server. It also indicates that it is for a server in a specific (named) cluster); and 
an identifier of one or more outstanding transactions between the client and first server (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing).

As to Claim 6, Allen-Allen-2 discloses the method of claim 1, wherein the server retains the log record in response to the client refusing the affinity resolution reconnection request (Paragraph [0031] of Allen-2 discloses records also exist of the affinities that the third server 110c needs to honor, and such records will become available to the third server 110c once it is restarted).

As to Claim 7, Allen-Allen-2 discloses the method of claim 1, further comprising: responsive to receiving a reconnection request from the server, establishing the connection between the client and the first server and resynchronizing at least one unresolved transaction of the outstanding affinity (Paragraph [0007] of Allen discloses reconnecting with the first server and resynchronizing the unresolved units of work with the first server).

As to Claim 8, Allen-Allen-2 discloses the method of claim 7, wherein establishing the connection between the client and the first server comprises: determining a suitable time to terminate a connection established with the client and to establish the connection between the client and first server (Paragraph [0068] of Allen discloses determining a suitable time to terminate the connection with the second server and to reconnect with the first server).

As to Claim 10, Allen discloses a computer program product for resolving an outstanding affinity between a server cluster member and its clients, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising: 
responsive to a server restarting following a failure of a network connection or a failure of the server, determining by a cluster identification component, an indication of being the server cluster member (Paragraph [0053] of Allen discloses the first server may be connected 401 to the client and may carry out 402 units of work. The connection may then fail 403. This failure may be due to a failure of the first server or its connection.  Paragraph [0027] of Allen discloses where server-A 121 requests 140 a cluster reconnect with client-A 110 during the connection establishment process, such that an existing connection 138 (such as that with server-B 122) can be cleanly terminated, and work switched to the restarting server-A 121.  Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing); and 
responsive to being the member of the server cluster, scanning log records, by an affinity analysis component, to identify each client connected to the server when the server or the connection failure is detected, wherein each log record represents an affinity between the server and a corresponding client (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing);
responsive to identifying the outstanding affinity between the server and the client, communicating, by a reconnection component, a reconnection request for reestablishing the connection between the server and the client, wherein the reconnection request is marked for affinity resolution; (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing)
the client accepting the connection from the server only if it comprises the affinity resolution reconnection request while having an active connection with a second server, [wherein the client pauses the active connection] (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing);
upon establishing the affinity resolution connection, resynchronizing between the server and each client (Paragraph [0038] of Allen discloses the outstanding units-of-work of server-A 121 are resynchronized 215 with the resource manager of the client 110 and any queued requests to the server cluster 120 are sent 216 over the new connection to server-A 121 and carried out 217 at server-A 121); and 
in response to completing the resynchronizing, the server removing the corresponding log record from the local server, and [terminating the corresponding client connection] (Paragraph [0038] of Allen discloses the outstanding units-of-work of server-A 121 are resynchronized 215 with the resource manager of the client 110 and any queued requests to the server cluster 120 are sent 216 over the new connection to server-A 121 and carried out 217 at server-A 121).
	Allen does not explicitly disclose wherein the client pauses the active connection and terminating the corresponding client connection.
	However, Allen-2 discloses this.  Paragraph [0029] of Allen-2 discloses it is conceivable that a client device 130 may lose contact with more than one server 110 of the cluster 100, leaving sets of affinities with multiple servers 110 that need resolution. The embodiment of FIG. 1 enables a client device 130 to inquire as to the status of multiple servers 110 in the cluster 100, using only a single query. In this way, the client device 130 can resolve multiple sets of affinities one at a time as servers 110 become available.  Paragraph [0074] of Allen-2 discloses during an established connection, so that it can control (e.g., maintain, modify, stop or reconnect) its connection in accordance with any outstanding affinities with one or more of the servers.  Paragraph [0045] of Allen-2 discloses The client device 230 can therefore control a single connection in accordance with any outstanding affinities (recorded in the affinity storage unit 232) without necessarily needing to terminate an existing connection. The client may also be able to modify an existing connection at an appropriate time which takes into the availability of a processing region.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Allen-Allen-2 discloses the computer program product of claim 10, further comprising: responsive to receiving a reconnection request from the server, establishing the connection between the client and the first server and resynchronizing at least one unresolved transaction of the outstanding affinity (Paragraph [0007] of Allen discloses reconnecting with the first server and resynchronizing the unresolved units of work with the first server).

As to Claim 12, Allen discloses a system for resolving an outstanding affinity between a server cluster member and its clients, the system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising: 
(Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing)
 (Paragraph [0068] of Allen discloses reconnecting with the first server)
responsive to a server restarting following a failure of a network connection or a failure of the server, determining, by a cluster identification component an indication of being the server cluster member (Paragraph [0053] of Allen discloses the first server may be connected 401 to the client and may carry out 402 units of work. The connection may then fail 403. This failure may be due to a failure of the first server or its connection.  Paragraph [0027] of Allen discloses where server-A 121 requests 140 a cluster reconnect with client-A 110 during the connection establishment process, such that an existing connection 138 (such as that with server-B 122) can be cleanly terminated, and work switched to the restarting server-A 121.  Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing); 
responsive to being the member of the server cluster, scanning log records, by an affinity analysis component, to identify each client connected to the server when the server or the connection failure is detected, wherein each log record represents an affinity between the server and a corresponding client (Paragraph [0053] of Allen discloses the first server may be connected 401 to the client and may carry out 402 units of work. The connection may then fail 403. This failure may be due to a failure of the first server or its connection.  Paragraph [0027] of Allen discloses where server-A 121 requests 140 a cluster reconnect with client-A 110 during the connection establishment process, such that an existing connection 138 (such as that with server-B 122) can be cleanly terminated, and work switched to the restarting server-A 121.  Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing); 
responsive to identifying the outstanding affinity between the server and each client, communicating, by a reconnection component, an affinity resolution reconnection request for reestablishing a connection between each client and the server, wherein the resolution reconnection request includes an identifier of the cluster membership of a server, and an identifier of outstanding transactions between each client and server (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing);
the client accepting the connection from the server only if it comprises the affinity resolution reconnection request while having an active connection with a second server, [wherein the client pauses the active connection] (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing); 
upon establishing the affinity resolution connection, resynchronizing between the server and each client (Paragraph [0038] of Allen discloses the outstanding units-of-work of server-A 121 are resynchronized 215 with the resource manager of the client 110 and any queued requests to the server cluster 120 are sent 216 over the new connection to server-A 121 and carried out 217 at server-A 121); and 
in response to completing the resynchronizing, the server removing the corresponding log record from the local server, and [terminating the corresponding client connection] (Paragraph [0038] of Allen discloses the outstanding units-of-work of server-A 121 are resynchronized 215 with the resource manager of the client 110 and any queued requests to the server cluster 120 are sent 216 over the new connection to server-A 121 and carried out 217 at server-A 121).
Allen does not explicitly disclose wherein the client pauses the active connection and terminating the corresponding client connection.
	However, Allen-2 discloses this.  Paragraph [0029] of Allen-2 discloses it is conceivable that a client device 130 may lose contact with more than one server 110 of the cluster 100, leaving sets of affinities with multiple servers 110 that need resolution. The embodiment of FIG. 1 enables a client device 130 to inquire as to the status of multiple servers 110 in the cluster 100, using only a single query. In this way, the client device 130 can resolve multiple sets of affinities one at a time as servers 110 become available.  Paragraph [0074] of Allen-2 discloses during an established connection, so that it can control (e.g., maintain, modify, stop or reconnect) its connection in accordance with any outstanding affinities with one or more of the servers.  Paragraph [0045] of Allen-2 discloses The client device 230 can therefore control a single connection in accordance with any outstanding affinities (recorded in the affinity storage unit 232) without necessarily needing to terminate an existing connection. The client may also be able to modify an existing connection at an appropriate time which takes into the availability of a processing region.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 13, Allen-Allen-2 discloses the system of claim 12, wherein the affinity analysis component is configured to analyze a transaction log of the first server to identify one or more outstanding transactions between the client and first server (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing.  Column 12 lines 50-65 of Chatterjee disclose the primary server 106A will then generate an exception table with the buckets that are available in the journal. This log will be added to the saved exception table to make a consolidated exception table in the primary server 106A).

As to Claim 14, Allen-Allen-2 discloses the system of claim 12, further comprising: a cluster identification component that, responsive to the first server restarting following a failure of the connection between the client and the first server, determine the server cluster that the first server belongs to (Paragraph [0034] of Allen discloses server-A 121 sends a reconnect request 208 to the client 110 specifying a cluster reconnect flag. The cluster reconnect flag is used to indicate that this is a reconnection for a previously established connection from client to server. It also indicates that it is for a server in a specific (named) cluster).

As to Claim 15, Allen-Allen-2 discloses the system of claim 12, wherein the reconnection request comprises an indication that the reconnection request is for re-establishing the failed connection (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing).

As to Claim 16, Allen-Allen-2 discloses the system of claim 15, wherein the reconnection request further comprises at least one of: an identifier of the server cluster to which the first server belongs (Paragraph [0034] of Allen discloses server-A 121 sends a reconnect request 208 to the client 110 specifying a cluster reconnect flag. The cluster reconnect flag is used to indicate that this is a reconnection for a previously established connection from client to server. It also indicates that it is for a server in a specific (named) cluster); and 
an identifier of one or more outstanding transactions between the client and first server (Paragraph [0054] of Allen discloses the first server may detect unresolved units of work 404 and determine if the connection is a server cluster connection. If so, a reconnection request is sent 405 to the client once the first server is up and running including a server reconnect flag signaling to the client that it wants to be reconnected if the client is already in session with another server because the first server has units of work that need resynchronizing).

As to Claim 17, Allen-Allen-2 discloses the system of claim 12, wherein the server retains the log record in response to the client refusing the affinity resolution reconnection request (Paragraph [0031] of Allen-2 discloses records also exist of the affinities that the third server 110c needs to honor, and such records will become available to the third server 110c once it is restarted).

As to Claim 18, Allen-Allen-2 discloses the system of claim 12, further comprising: a connection component that, responsive to receiving a reconnection request from the server: establishes a connection between the client and the first server and resynchronizes at least one unresolved transaction of the outstanding affinity (Paragraph [0007] of Allen discloses reconnecting with the first server and resynchronizing the unresolved units of work with the first server).

As to Claim 19, Allen-Allen-2 discloses the system of claim 18, wherein the connection component is that determines a suitable time to terminate a connection established with the client and establishes the connection between the client and first server (Paragraph [0068] of Allen discloses determining a suitable time to terminate the connection with the second server and to reconnect with the first server).

As to Claim 21, Allen-Allen-2 discloses the method of claim 1, wherein the client maintains two simultaneous connections, wherein a first connection is an affinity resolution connection to the server, and wherein the second connection is a transaction processing connection between the client and a second server (Paragraph [0045] of Allen-2 discloses the client device 230 can therefore control a single connection in accordance with any outstanding affinities (recorded in the affinity storage unit 232) without necessarily needing to terminate an existing connection).

As to Claim 22, Allen-Allen-2 discloses the computer program product of claim 10, wherein the client maintains two simultaneous connections, wherein a first connection is an affinity resolution connection to the server, and wherein the second connection is a transaction processing connection between the client and a second server (Paragraph [0045] of Allen-2 discloses the client device 230 can therefore control a single connection in accordance with any outstanding affinities (recorded in the affinity storage unit 232) without necessarily needing to terminate an existing connection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448